I dissent. The liquor in question was the property of the respondent. It was, of course, held subject to the provisions of Laws of 1933, Ex. Ses., chapter 62, p. 173, and the regulations of the liquor control board made pursuant thereto. But it was none the less the property of the respondent. I do not find anything in that act or any other act of the legislature which exempts liquors held by dealers or individual citizens from advalorem taxation. Even when the legislature has, pursuant to constitutional authority, provided for exemptions from taxation, such exemptions are strictly construed, and claims of exemption will not be sustained unless they fall within the letter of the law. Norwegian Lutheran Church v. Wooster, 176 Wn. 581,30 P.2d 381.
Respondent's situation, so far as taxing statutes are concerned, is no different than that of any individual who purchases a barrel of whiskey and stores it in his cellar. I take it that no one would question that such liquor would be subject to ad valorem taxation. Yet the owner could import it and possess it only in accordance with the provisions of the liquor control act and the regulations of the liquor control board.
As I see it, the only ground upon which the respondent could legally escape the taxes levied by King county would be upon the theory that the liquor was moving in interstate commerce. But property brought into this state and stored with the intention of resale out of the state cannot escape taxation on the theory *Page 508 
that it is moving in interstate commerce. General Oil Co. v.Crain, 209 U.S. 211, 52 L.Ed. 754, 28 S.Ct. 475; Bacon v.Illinois, 227 U.S. 504 (514, 515, 516), 57 L.Ed. 615,33 S.Ct. 299; Susquehanna Coal Co. v. South Amboy, 228 U.S. 665,57 L.Ed. 1015, 33 S.Ct. 712. These cases are all closely analogous, on their facts, to the case at bar. In the Bacon case, there was involved grain grown in western and southern states, stored in an elevator in Chicago and destined for sale and transportation to other states and countries. Mr. Justice Hughes, speaking for the court, said:
"We come then to the question whether the grain, here involved, was moving in interstate commerce so that the imposition of the local tax may be said to be repugnant to the Federal power.
". . . neither the fact that the grain had come from outside the State nor the intention of the owner to send it to another State and there to dispose of it can be deemed controlling when the taxing power of the State of Illinois is concerned. The property was held by the plaintiff in error in Chicago for his own purposes and with full power of disposition. It was not being actually transported and it was not held by carriers for transportation. The plaintiff in error had withdrawn it from the carriers. . . . He had established a local facility in Chicago for his own benefit and while, through its employment, the grain was there at rest, there was no reason why it should not be included with his other property within the State in an assessment for taxation which was made in the usual way without discrimination." *Page 509